DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.

Response to Amendment
	Applicant’s amendment to the Claims have overcome the 112 rejections set forth in the Final Office Action mailed on 01/18/2022.
	The claim amendments filed on 03/18/2022 have been entered.  Claims 1-2, and 5-11 remain pending in the application, claims claims 8-10 have been withdrawn.

	
	Response to Arguments
Applicant’s amendment of claim 1 has overcome the prior art of record, therefore, the 35 USC §103 rejection of claims 1-2, 5-7, and 11 set forth in the Final office action filed on 01/18/2022 has been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 contains the acronym “GARD” and “GERD” without providing the non-abbreviated name.  The examiner suggests providing the names such as “Gastroesophageal Reflux Disease (GERD)” in claim 1.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is unclear as to whether the first medical device referenced in lines 1 and 2 is the same as the GARD device that is placed in the esophagus in claim 1, or if there is a second medical device in addition to the GARD device which is placed in the patient, and then subsequently a third medical device.  If the GARD device is the same GARD device as is disclosed in claim 1, the claim should be rewritten to specify this.  Additionally, the step disclosed in claim 1 is acting on a GARD device that has already been placed.  It is unclear how the subsequent step in claim 2 is placing the medical device which has already been in place in claim 1.  Further clarification is requested.

Allowable Subject Matter
Claims 1, 5-7, and 11 would be allowable if rewritten to overcome the claim objection of claim 1, and claim 2 would be allowable if rewritten to overcome the claim objection of claim 1 and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action.

	Reasons for Allowance
	The following is an examiner' s statement of reasons for allowance: 
The closest prior art of record is Godin (U.S. 2014/0249464) in view of Pasricha et al. (U.S. 5,437,291) which does not teach or render obvious the cumulative claim limitations. It is noted that the combination teaches a method of preventing contraction and peristaltic wave action of an esophagus of a patient causing displacement of a GARD device having a ring used to manage refractory GERD from an intended location in the esophagus towards or into the stomach comprising injecting botulinum toxin in the wall of the esophagus to prevent contraction and peristaltic wave action of the esophagus.
However, the prior art either individually or in combination with, does not teach or render obvious injecting botulinum toxin immediately above where the ring will be placed in the wall of the esophagus within the context of the cumulative claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle  can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774